DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-30 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19 and 25 each recites “wherein they are preferably connected to each other by lamination.” The term “preferably” renders the claims indefinite since it is not clear whether or not claims 19 and 25 require the components to be connected to each other by lamination. For purposes of examination, it is presumed that claims 19 and 25 do not require the components to be connected to each other by lamination. Because the resulting claims do not clearly set forth the metes and bounds of the patent protection desired, claims 19 and 25 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0317453 to Walker (“Walker”) in view of U.S. Publication No. 2007/0068125 to Davis (“Davis”).
Regarding claim 16, Walker teaches an animal shoe, in particular an orthopedic shoe for animal feet for the relief of lame even-toed ungulates, comprising a shoe base (14) and a fastening shaft (16, 20, 24) which can be customized accurately to said animal foot and affixed to said animal foot (¶ [0017], [0036]).
Walker does not explicitly teach the shoe base has an outsole and an insole that is disposed opposite to said outsole. 
Davis teaches an animal shoe, comprising a shoe base (14) which has an outsole (26) and an insole (28) that is disposed opposite to said outsole (FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of Walker such that the base includes an outsole and an insole, as taught by Davis, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).

Regarding claim 18, the combination of Walker and Davis teaches said fastening shaft is connected to said shoe base such that it can be handled as one piece (Walker at ¶ [0056]).
Regarding claim 19, the combination of Walker and Davis teaches said fastening shaft and said shoe base are welded together, wherein they are preferably connected to each other by lamination (Walker at ¶ [0056]).
Regarding claim 20, the combination of Walker and Davis teaches said fastening shaft is configured to have a Y-shape (Walker at FIG. 4A).
Regarding claim 21, the combination of Walker and Davis teaches the material of said insole is softer than the material of said outsole (Davis at ¶¶ [0023]-[0024]).
Regarding claim 22, the combination of Walker and Davis teaches each and every element of claim 16 as discussed above, but it does not explicitly teach outsole is formed from closed-cell material and/or said insole is formed from open-cell material.
It is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant’s disclosure does not provide patentable significance for using closed-cell material for the outsole and/or an open-cell material for the insole. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of the Walker and Davis combination so that the outsole is formed from closed-cell material see e.g., Davis at ¶ [0024]).
Regarding claim 23, the combination of Walker and Davis teaches a tread surface of said shoe base at its front cranial end and/or at its rear caudal end is bent upwardly in the direction of said insole (Walker at FIG. 4A, ¶ [0062]).
Regarding claim 24, the combination of Walker and Davis teaches said shoe base is constructed having two layers and comprises an outsole component and an insole component (Davis at ¶ [0023]), FIG. 5).
Regarding claim 25, the combination of Walker and Davis teaches said outsole component and said insole component are welded together, wherein they are preferably connected to each other by lamination (Walker at ¶ [0056], teaching that all of the components of the shoe are welded together, but the combination of Walker and Davis teaches that the outsole component and insole component are welded together).
Regarding claim 26, the combination of Walker and Davis teaches said outsole and/or said insole comprises a reinforcement zone (Walker at FIG. 4A; ¶ [0062]).
Regarding claim 27, the combination of Walker and Davis teaches a ball protection (Walker at FIG. 4A; ¶ [0062]).
Regarding claim 28, the combination of Walker and Davis teaches said ball protection forms a bedding for said fastening shaft (Walker at FIG. 4A; ¶ [0062]).
Claims 29 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Davis.
Regarding claim 29. Davis teaches a base for an animal shoe, in particular for an orthopedic shoe for animal feet for the relief of lame even-toed ungulates, where said shoe base 
Davis does not explicitly teach the outsole is formed from closed-cell material and the insole formed from open-cell material. 
It is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant’s disclosure does not provide patentable significance for using closed-cell material for the outsole and/or an open-cell material for the insole. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of Davis so that the outsole is formed from closed-cell material and/or the insole is formed from open-cell material, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).
Regarding claim 30, Davis as modified teaches a kit for an animal shoe, in particular an orthopedic shoe for animal feet for the relief of lame even-toed ungulates, comprising: a shoe base according to claim 29 (see analysis of claim 29 above); and a fastening shaft (12) which can be customized accurately to said animal foot and comprises a fastening portion (18) for affixing to said animal foot and an attachment region (16) for the connection to said shoe base (FIG. 1; ¶¶ [0020], [0022]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/PETER M POON/            Supervisory Patent Examiner, Art Unit 3643